Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 15, 2003, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s argument that the evidence was legally insufficient to convict him of criminal possession of a weapon in the second degree is preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-21 [1995]; People v Baez, 13 AD3d 463, 464 [2004]; People v Soto, 8 AD3d 683, 684 [2004]). However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the second degree beyond a reasonable doubt (see Penal Law § 265.03 [2]). The People also established by legally sufficient evidence that the defendant was *624guilty of assault in the first degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. H. Miller, J.P., Crane, Skelos and Dillon, JJ., concur.